IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 99-31142

                           Summary Calendar



LARRY KENNETH MAXWELL,

                                             Plaintiff-Appellant,

                                versus

NABORS DRILLING USA, INC; ET AL,

                                             Defendants,

EXXON CORPORATION,

                                             Defendant-Appellee.



          Appeal from the United States District Court
              for the Eastern District of Louisiana
                           (98-CV-1339)


                            March 24, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Having reviewed the record and the parties’ briefs, we are

persuaded that the district court judgment should be AFFIRMED for

essentially the reasons presented below.

     AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.